DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (KR 20140083488, citations are made to the attached machine translation) in view of Ide (US 2017/0345985).
With regard to claim 1, Rhee teaches, in Fig 12, a display device comprising: a transistor (200); a light-emitting element (300); a coloring layer (500); a first electrode (231); a second electrode (232). a first ACF (relevant instance of 251); and a second ACF (relevant instance of 251), wherein the light-emitting element is electrically connected to the first electrode and the second electrode (through 321, 322), wherein the first electrode is electrically connected to the transistor (through 210), wherein the second electrode is positioned on the same plane as the first electrode (see figure), wherein the coloring layer is positioned over the light-emitting element (see figure), wherein the coloring layer includes a region overlapping with the light-emitting element (see figure), wherein the light-emitting element includes a light-emitting diode chip (310), wherein the light-emitting element is configured to emit white light (page 2, paragraph 2), wherein the first ACF is positioned between one electrode of the light-emitting element and the first electrode, and wherein the second ACF is positioned between the other electrode of the light-emitting element and the second electrode (see figure).
Rhee disclose the claimed invention except for the use of ACF instead of a bump. Ide teaches ([0062])) that bumps and ACF are equivalent connection methods known in the art.  Therefore, because these connection methods were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute bumps for ACF since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 2, Rhee teaches, in Fig 12, a display device comprising: a transistor (200); a light-emitting element (300); a coloring layer (500); a phosphor layer (400); a first electrode (231); a second electrode (232). a first ACF (relevant instance of 251); and a second ACF (relevant instance of 251), wherein the light-emitting element is electrically connected to the first electrode and the second electrode (through 321, 322), wherein the first electrode is electrically connected to the transistor (through 210), wherein the second electrode is positioned on the same plane as the first electrode (see figure), wherein the coloring layer is positioned over the light-emitting element (see figure), wherein the phosphor layer is positioned between the light-emitting element and the coloring layer (see figure), wherein the phosphor layer, the light-emitting element, and the coloring layer includes a region in which they overlapping with one another (see figure), wherein the light-emitting element includes a light-emitting diode chip (310), wherein the phosphor layer includes a phosphor emitting light of a complementary color of an emission color of the light-emitting element (page 3, paragraph 7), wherein the first ACF is positioned between one electrode of the light-emitting element and the first electrode, and wherein the second ACF is positioned between the other electrode of the light-emitting element and the second electrode (see figure).
Rhee disclose the claimed invention except for the use of ACF instead of a bump. Ide teaches ([0062])) that bumps and ACF are equivalent connection methods known in the art.  Therefore, because these connection methods were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute bumps for ACF since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 3, Rhee teaches, in Fig 12, a light-blocking layer (540), wherein the light-blocking layer is adjacent to the light-emitting element.
With regard to claim 4, Rhee teaches, in Fig 12, that the light-emitting element is configured to emit blue light, and wherein the phosphor layer includes a phosphor emitting yellow light (page 3, paragraph 7).
With regard to claim 5, Ide teaches that the light-emitting element is configured to emit near-ultraviolet light or violet light, and wherein the phosphor layer includes a phosphor emitting red light, a phosphor emitting green light, and a phosphor emitting blue light ([0091]).
With regard to claim 6, Rhee teaches, in Fig 12, that the light-emitting element is configured to emit light toward the coloring layer (see figure).
With regard to claim 10, Rhee teaches, in Fig 12, that the light-emitting element is configured to emit light toward the coloring layer (see figure).
With regard to claim 14, Ide teaches that the first bump and the second bump include silver ([0062]), and wherein the first electrode and the second electrode include at least one of silver, aluminum, titanium, and copper ([0041]).
With regard to claim 15, Ide teaches that the first bump and the second bump include silver ([0062]), and wherein the first electrode and the second electrode include at least one of silver, aluminum, titanium, and copper ([0041]).
Claim(s) 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (KR 20140083488, citations are made to the attached machine translation) in view of Ide (US 2017/0345985) and Chang et al. (US 2017/0358505).
With regard to claim 8, Rhee/Ide teach most of the limitations of this claim, as set forth above with regard to claim 1.
Rhee/Ide do not explicitly teach teaches that the transistor includes an oxide semiconductor in a channel formation region.
Chang teaches that that the transistor includes an oxide semiconductor in a channel formation region ([0057]) to provide, “a suitable material” ([0057]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Rhee/Ide with the channel material of Change to use a suitable material.
With regard to claim 9, Rhee/Ide teach most of the limitations of this claim, as set forth above with regard to claim 1.
Rhee/Ide do not explicitly teach teaches that the transistor includes silicon in a channel formation region.
Chang teaches that that the transistor includes silicon in a channel formation region ([0057]) to provide, “a suitable material” ([0057]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Rhee/Ide with the channel material of Change to use a suitable material.
With regard to claim 12, Rhee/Ide teach most of the limitations of this claim, as set forth above with regard to claim 2.
Rhee/Ide do not explicitly teach teaches that the transistor includes an oxide semiconductor in a channel formation region.
Chang teaches that that the transistor includes an oxide semiconductor in a channel formation region ([0057]) to provide, “a suitable material” ([0057]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Rhee/Ide with the channel material of Change to use a suitable material.
With regard to claim 13, Rhee/Ide teach most of the limitations of this claim, as set forth above with regard to claim 2.
Rhee/Ide do not explicitly teach teaches that the transistor includes silicon in a channel formation region.
Chang teaches that that the transistor includes silicon in a channel formation region ([0057]) to provide, “a suitable material” ([0057]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Rhee/Ide with the channel material of Change to use a suitable material.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829